Citation Nr: 1138586	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for PTSD.

3.  Entitlement to an effective date earlier than April 7, 2003, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1974.

These matters initially came before the Board of Veterans' Appeals (Board) from November and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the November 2004 decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective September 9, 2004.  The Veteran timely appealed the assigned rating and effective date.  In June 2005, the RO granted an earlier effective date of April 7, 2003 for the grant of entitlement to service connection for PTSD and continued the 30 percent rating.  The Veteran has continued to seek an earlier effective date and higher initial rating for PTSD.

In the December 2004 rating decision, the RO denied entitlement to service connection for PTSD.

The Veteran and S.B. testified in support of these claims at a hearing held before the undersigned Acting Veterans Law Judge in Waco, Texas in October 2008.  A transcript of the hearing is part of the claims file.

In February 2009, the Board denied the earlier effective date claim and remanded the rating and service connection claims.  For the reasons expressed below, the RO complied with the Board's remand instructions as to the rating claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an October 2010 memorandum decision, the Court vacated the Board's decision as to the earlier effective date claim and remanded that claim to the Board.  Each of the claims has now been returned to the Board and they have been re-consolidated pursuant to Board policy.  See BVA Directive 8430, section 14(a) (Transmittal Sheet, May 17, 1999).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's May 1997 claim for pension included an informal claim for entitlement to service connection for a psychiatric disorder, to include depression and PTSD.

3.  The RO's August 1997 rating decision denying entitlement to pension benefits implicitly denied the claim for entitlement to service connection for a psychiatric disorder, to include depression and PTSD.

4.  Although notified of the August 1997 decision, the Veteran did not appeal, and that decision became final.

5.  The Veteran's next informal claim for entitlement to service connection for PTSD was received by the RO on April 7, 2003.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an effective date earlier than April 7, 2003, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claims for a higher initial rating and earlier effective date arise from the Veteran's disagreement with the rating and effective date assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Board notes that in a May 2008 letter the RO did provide information regarding the criteria for rating PTSD, in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The RO complied with the Board's February 2009 remand instructions by obtaining the outstanding VA treatment records identified by the Veteran during the October 2008 Board hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, when the RO was unable to obtain VA treatment records from October 1974 or May 1976, it properly notified the Veteran of its inability to obtain these records, briefly explained its efforts to obtain these records, requested that the Veteran submit any relevant documents in his possession, described further action to be taken, and prepared a Formal Finding on the unavailability of these records.  38 U.S.C.A. § 5103A(B)(2); 38 C.F.R. § 3.159(e)(1).

The Veteran was also afforded multiple VA examinations as to the severity of his PTSD, including a December 2009 VA examination pursuant to the Board's February 2009 remand.  As discussed below, these examinations were adequate and the December 2009 VA examination complied with the Board's remand instructions, because they were based on consideration of the Veteran's prior medical history and described the PTSD in sufficient detail, including the symptoms specified in the Board's December 2009 remand, to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims being decided herein, and these claims are therefore ready to be considered on the merits.

Analysis

Higher Initial Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 30 percent rating.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 applies to PTSD.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent evaluation requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, the symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  VA examination reports of March 2008, and December 2009 and VA outpatient mental status examination reports throughout the appeal period reflect far  more symptoms listed in the criteria for a 30 percent rating than those in the criteria for a 50 percent rating, there are no equivalent symptoms warranting a rating higher than 30 percent, and the GAF scores and health care professionals' assessments on examinations generally indicated relatively mild or transient symptoms, and occasional and intermittent occupational impairment.  

For example, affect, speech, memory, judgment, and abstract thinking were essentially normal in May 2003, July 2003, December 2004, February 2005, March 2005, October 2008, and April 2009.  PTSD was noted to be stable on meds in December 2005.  However, the Veteran's mood "up and down" or depressed in May 2003, there was depression, anxiety, and intrusive thoughts, which diminish quality of concentration, and short term memory in September 2004, and there was slightly impaired language, digital span, and verbal memory in June 2005.  In February 2006, the Veteran was moody and snappy, with mood swings and irritability, but sleeping well at that time and taking medication daily when having sleep problems.  In April 2009, the Veteran indicated that he was more irritable, and admitted to missing taking his medication.

On the March 2008 VA examination, the Veteran indicated that he had not had symptoms of PTSD in the past year until the previous 3 weeks, when he experienced angry outbursts.  He had been employed with VA for the past year but had not been working prior to that.  On the December 2009 VA examination, the Veteran indicated that he was less irritable overall since beginning treatment, although he continued to have periods of increased anxiety and irritability.  He indicated he was employed full time, with a duration of 2 to 5 years, and time lost from work during the previous 12 month period was less than one week.

On the March 2008 VA examination, the Veteran indicated that he was going through a divorce after being separated, but on the December 2009 VA examination, the Veteran indicated that he had been married for 8 years and there were no major problems in his marriage.  On both the March 2008 and December 2009 VA examinations, the Veteran indicated that he did not have social activities or close friends. 

In the summary of the psycho-social adjustment section of the March 2008 VA examination report, the examiner indicated that some PTSD symptoms had reemerged in the past year.

Most mental status examination findings on the March 2008 and December 2009 VA examinations were normal, with no impairment of thought process or communication, delusions or hallucinations, suicidal or homicidal thoughts, panic attacks, ritualistic behavior, or impaired impulse control.  Grooming and appearance were proper and appropriate, speech rate and content were normal, and the Veteran was oriented to person, time, and place.

On the March 2008 VA examination, memory was 3/6 immediately and 3/6 at two minutes.  The Veteran remembered items different at two minutes compared to immediately and indicated that his memory was not getting worse.  On the December 2009 VA examination, remote and recent memory were normal, and immediate memory was mildly impaired, with impaired concentration, forgetfulness, and reminders required to complete tasks, but no gross cognitive impairment. 

The March 2008 VA examiner and characterized the effect of the PTSD on occupational and social functioning as transient/mild.  The December 2009 VA examiner responded in the negative as to whether there was total occupational and social impairment due to PTSD symptoms, whether PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school, and whether there was reduced reliability and productivity due to PTSD symptoms.  He responded in the affirmative as to whether there was occasional decrease occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The December 2009 VA examiner also indicated that the Veteran's work as a peer counselor in a mental health setting with easy access to professionals when distressed, that employment might present challenged beyond his capabilities without such support, and that the Veteran's job served a therapeutic function for him.

The above evidence reflects that the specific symptoms caused by the Veteran's PTSD most closely approximated those in the criteria for a 30 percent rating, such as depressed mood, anxiety, suspiciousness, sleep impairment and mild memory loss.  There was also a lack of friends and social life, which could indicate difficulty or inability to establish and maintain effective relationships, but the evidence also reflected effective work relationships as described in detail by the December 2009 VA examiner and by the Veteran himself during the Board hearing, and the Veteran indicated to the December 2009 VA examiner that he remained married despite difficulties.  Thus, the Veteran's lack of friends did not, when viewed with the remaining evidence of social and occupational interaction, reflect difficulty in or inability to establish and maintain effective work and social relationships.  In addition, the GAF scores of 60 in May and July 2003, 55 in September 2004, 50 in December 2004 and February and March 2005, 55 in June 2005, 65 on the March 2008 VA examination, and 58 on the December 2009 VA examination reflect mostly mild to moderate symptoms, with the lowest scores of 50 barely reaching the serious symptom range.  In addition, each of the VA examiners characterized the Veteran's PTSD as being mild, transient, and/or of the type described by the criteria for a 30 percent rating.  Moreover, the relatively slight fluctuations in symptoms, with irritability and anger outbursts, were more indicative of occasional and intermittent nature of the symptoms and functioning described in the criteria for a 30 percent rating than a significant disparity in symptomatology that would warrant a staged rating.  Finally in this regard, there were no equivalent symptoms causing overall impairment warranting an initial rating higher than 30 percent.

The Board notes that the two VA examinations were adequate.  The detailed factual findings discussed above in connection with these examinations reflect that described the PTSD in sufficient detail to allow the Board to make a fully informed evaluation of the severity of this disability.  Stefl, 21 Vet. App. at 123.  In addition, each examiner considered the Veteran's prior medical history, although only the December 2009 VA examiner specifically indicated that he reviewed the claims file.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

The Board has also considered the Veteran's lay statements.  The Veteran is competent to testify as to his observations of his symptoms, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In his written statements and Board hearing testimony, the Veteran indicated that his condition was worse than that indicated by the 30 percent rating because interfered with his gainful employment due to the fact that, while he might be retrained, he would not be able to follow his usual occupation of cross country moving van driver.  During the Board hearing, the Veteran indicated that his job as a peer counselor in the mental health field was causing him stress.  He described mood swings, difficulty sleeping, and indicated that he took medication for sleep and manic behavior.  S.B. testified that the Veteran's mood swings were "bad," and mood swings and manic episodes occurred sometimes several times per day.  S.B. also testified that the Veteran got up at least 2-3 times per night.  The Veteran indicated that he had "stayed home a couple of days" from work due to his PTSD.  Board Hearing Transcript, at 8.

Neither the Veteran nor S.B.'s testimony reflects a different level of impairment than that shown by the medical evidence discussed above.  The testimony as to significant and frequent mood swings and manic episodes, difficulty sleeping, medication are consistent with the symptoms discussed above, including those reported to the VA examiners, and are consistent with the criteria for a 30 percent rating.  As to the fact that the Veteran cannot pursue a particular vocation, the rating criteria describe general occupational impairment rather than as to a particular field, and the inability to work at a particular job therefore does not itself warrant a higher schedular rating.  The Veteran did not specifically indicate that he was unemployed during the appeal period due to his PTSD.  Similarly the December 2009 VA examination report and the Board hearing testimony reflect that the Veteran has missed little time from work due to his PTSD, and this evidence consequently does not warrant a higher rating.

As to the Veteran's opinion that his symptoms are more severe than those indicated by the VA examiners or by the 30 percent rating, the Board must determine in this case whether the Veteran or S.B., as lay witnesses, are competent to opine on this medical matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Given that the Court has held that "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant," Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the Board finds that the medical question as to the overall severity of the Veteran's PTSD (as opposed to a description of its specific symptoms) is a medical matter of the type as to which lay testimony is not competent and, in any event, the specific examination findings of trained health care professionals outweigh the general lay assertions of the Veteran and S.B.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The VA treatment records and examination reports contained both positive and negative assessment with regard to whether the Veteran had the specific symptoms listed in the criteria for ratings of 30 percent and higher, as well as the overall degree of impairment from PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  As noted, the Veteran indicated that he had missed relatively little time from work due to his PTSD and the March 2008 VA examination report indicated that the Veteran had not been hospitalized for a mental health issue.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that, because the evidence reflects that the Veteran is employed, and there is no evidence that he was unemployed due to his PTSD, there is no basis for consideration of an implicit claim for a total disability rating based on individual unemployability (TDIU) as part of  the claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the specific symptoms of the Veteran's PTSD as well as his overall impairment from this disability have most nearly approximate the criteria for a 30 percent rating for this disability throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 30 percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

In this case, the claim for entitlement to service connection for PTSD that was granted was the Veteran's April 7, 2003 statement in support of claim (VA Form 21-4138), in which he requested that his "claim be reopened to consider" entitlement to service connection for PTSD.  The issue in this case relates to whether the Veteran had in fact filed an earlier claim that included a claim for entitlement to service connection for PTSD.  The Veteran argues that he did in fact file such an earlier claim.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

In its February 2009 decision, the Board reviewed the communications and evidence submitted by the Veteran and received by VA prior to the April 7, 2003 claim that was granted, and concluded that none of them constituted an informal claim for entitlement to service connection for PTSD, and there was therefore no basis for an effective date earlier than the April 7, 2003 claim that was granted.  In its October 2010 memorandum decision, the Court found that the Board's statement of reasons and bases for this conclusion was inadequate because, in seeking pension benefits in May 1997, the Veteran completed portions of the application form associated with a disability compensation claim, and noted depression as the disability.  Court Memorandum Decision, No. 09-1360, 2010 WL 3937966, at *1.  The Court did not address the aspects of the Board's decision that found communications other than the May 1997 application not be informal claims.  Consequently, the Board will focus its analysis below on the May 1997 communication and reiterate its previous analysis as to the other communications and evidence.

As noted by the Court, the nature of the May 1997 claim arguably indicated the Veteran's intent to apply for entitlement to service connection for depression.  Id.  In considering whether a particular document that does not explicitly contain a claim for benefits nevertheless constitutes an informal claim for such benefits, the Board must engage in a "sympathetic reading" of the document that goes beyond its "four corners," recognizes the existence of possible claims that a claimant would not be able to articulate clearly, and does not hold the claimant to a "strict pleading" requirement.  Ingram v. Nicholson, 21 Vet. App. 232, 255-256 (2007).

In the May 1997 application, under the section heading, "Nature and History of Disabilities," in response to the request to identify "Nature of sickness disease or injuries for which this claim is made and date each began," the Veteran wrote, "Depression."  He also checked a box indicating that he had been hospitalized or furnished domiciliary care within the past three months.  Records of this hospitalization obtained in connection with the claim show treatment for opiate and cocaine dependence.  They also show that, during his hospitalization, the Veteran underwent a mental status examination, which revealed no psychiatric disability, including depression or PTSD.  Giving these documents the required broad, sympathetic reading, the Board finds that the Veteran's claim included one for entitlement to service connection for depression.  As noted by the Court, recent case law has stressed that, particularly with regard to psychiatric disabilities, claimants generally do not have the legal or medical knowledge to accurately identify all psychiatric disorders for which they are seeking service connection, and VA must construe such claims accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the focus of the VA treatment records was the Veteran's drug addiction, the Board finds that his notation of depression in the May 1997 claim and the reference to a hospitalization that included a mental status examination is sufficient under a liberal reading of the claim to constitute a  more general claim for entitlement to service connection for a psychiatric disability, to include both depression and PTSD.  See Court Memorandum Decision, No. 09-1360, 2010 WL 3937966, at *1.

As noted by the Court, given the conclusion that the Veteran filed a claim prior to April 7, 2003 that included a claim for entitlement to service connection for PTSD, the next question is whether that claim remained pending until the Board's November 2004 grant of entitlement to service connection for PTSD, in which case it could entitle the Veteran to an earlier effective date for the grant of service connection for this disability.  See id.  Significantly, in  a series of cases, the courts have held that, even if not explicitly adjudicated, a pending claim can be implicitly denied in a decision that addresses a different claim.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (citing Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (discussing "implicit denial" rule).  The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication; (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams, 568 F.3d at 963-964.  In this case, application of the four factors to the RO's August 1997 decision denying entitlement to non-service-connected pension benefits warrants application of the implicit denial rule and a finding that this decision implicitly denied the Veteran's claim for entitlement to a psychiatric disability to include PTSD and depression.

In its August 1997 decision, the RO described the March through May 1997 VA outpatient treatment and hospitalization records including a specific reference to the admission for drug dependence and lack of a diagnosis of depression.  Moreover, the timing of the claims was nearly simultaneous, as the claim for entitlement to service connection for a psychiatric disorder was implicit in, and contemporaneous with, the claim for pension.  In addition, the claims were related, as one of the bases on which the Veteran was seeking pension benefits was the disabling effect of his psychiatric symptoms, specifically depression.  Finally in this regard, given that the only psychiatric symptoms to which the Veteran referred in his application was depression and the absence of this symptom was a specific basis of the denial, a reasonable person would have been placed on notice that the express denial of the pension claim also included an implicit denial of an inferred or informal claim for entitlement to service connection for PTSD.  Thus, each of the four factors supports the conclusion that the RO's August 1997 express denial of pension benefits included an implicit denial of entitlement to service connection for a psychiatric disorder including PTSD.

Thus, the RO's August 1997 decision implicitly denied a claim for entitlement to service connection for a psychiatric disability, to include PTSD and depression.  Although notified of this denial in a September 1997 letter, the Veteran did not appeal.  In fact, in a service connection claim filed about two weeks later in September 1997, the Veteran specifically noted a back injury and heart condition, but neither referred to a psychiatric disorder generally or any disagreement with the August 1997 decision.  Consequently, the August 1997 implicit denial of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Moreover, the August 1997 implicit denial also denied and terminated any prior pending claim for entitlement to service connection for PTSD. See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) ("a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim").  In any event, as noted by the Board in its now vacated February 2009 decision, the Veteran's initial, June 1976 formal claim mentioned back, left side and head conditions, not PTSD or any psychiatric disorder, and his December 1978 formal claim mentioned back and head conditions, not PTSD or any other psychiatric disorder.

In addition, there is no document dated between the August 1997 denial and the April 7, 2003 claim that evince an intent to seek entitlement to service connection for PTSD or any psychiatric disability.  As noted, in his September 1997 claim including a VA Form 21-526 and a written statement claiming compensation for a back injury and heart condition, the Veteran did not mention PTSD or any other psychiatric disability.  In addition, there are also VA and private treatment records dated between the August 1997 denial and April 7, 2003 claim that refer to psychiatric disorders.  For example, VA records associated with the claims file in conjunction with the September 1997 claim reflect the Veteran's reported history of depression, but no diagnosis of PTSD, and private medical records dated in December 1977 associated with the claims file in conjunction with the December 1978 claim reflect that the Veteran had anxiety and depression.  However, the mere presence of such medical evidence in the record does not establish an intent to seek benefits, and there is no evidence in these or any other documents dated or received between the August 1997 denial and April 7, 2003 claim that demonstrate such an intent.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Thus, the April 2003 claim was in fact an application to reopen the previously, implicitly, denied claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  Generally, when granting service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the petition to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2),(r).  See also Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (citing 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009)) ("For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed").  As shown above, this rule is inapplicable when there was a pending unadjudicated claim at the time of a purported application to reopen, but for the reasons stated above, there was no such pending unadjudicated claim in this case.  Moreover, while there are other exceptions to this rule, such as when compensation is awarded pursuant to a liberalizing VA law or administrative issue, the Veteran has not claimed, and the evidence does not reflect, that any such exception is applicable in the present case.

Consequently, as the Veteran's application to reopen his claim for entitlement to service connection for a psychiatric disorder to include PTSD and depression was filed on April 7, 2003, his prior claim for service connection for this disability was finally denied in August 1997, and there is no document between these dates constituting a formal or informal claim for entitlement to service connection for PTSD or reopening of the previously denied claim, the RO correctly assigned an effective date of April 7, 2003 for the grant of entitlement to service connection for PTSD and no earlier effective date is warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD is denied.

Entitlement to an effective date earlier than April 7, 2003, for a grant of service connection for PTSD, is denied.


REMAND

The Veteran's primary contention with regard to the claim for entitlement to service connection for hypertension is that his hypertension is related to his service-connected PTSD.  Service connection may be granted, on a secondary basis, for a disability which is proximately due, the result of, or aggravated by, an already service-connected disability.  38 C.F.R. § 3.310(a),(b) (2010).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, there are three medical opinions as to the claimed relationship between PTSD and hypertension.  The May 2005 VA examiner wrote that it appeared not likely ("less likely than not") that the Veteran's hypertension was due to his PTSD.  In August 2009, a VA physician wrote that there was "suboptimal control" of the Veteran's hypertension, and that "causative factors could be" Wellbutrin (medication taken for PTSD) and stress.  The December 2009 VA examiner wrote that not likely ("less likely than not") that the Veteran's hypertension was caused by or the result of his service connected PTSD.

The Veteran's representative requested a new VA examination as to the etiology of his hypertension.  The Board finds that such an examination is warranted, for the following reasons.  The August 2009 physician's opinion is flawed because of the lack of certainty in the language that he used.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Moreover, neither the May 2005 nor August 2009 VA examiner addressed whether the Veteran's hypertension was aggravated by his PTSD.  Given that the August 2009 VA examiner's opinion was both the most recent and thorough, the Board finds that she should be asked to offer an opinion as to whether the Veteran's hypertension was aggravated by his PTSD.  Such opinion should refer to the baseline level of severity of the nonservice-connected hypertension as established by the medical evidence.  If the August 2009 VA examiner is unavailable, an opinion should be obtained from a different VA health care provider.

Accordingly, the claim for entitlement to service connection for hypertension is REMANDED for the following action:

Request an opinion from the August 2009 VA examiner.  If the August 2009 VA examiner is unavailable, request an opinion from a different VA health care professional.

The claims file must be sent to the examiner or health care professional for review.

The August 2009 VA examiner or other health care professional should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated (i.e., made worse by) his PTSD.  Reference should be made to the baseline level of severity of the nonservice-connected hypertension as established by the medical evidence.

A complete rationale should accompany any opinion provided.

If upon completion of the above action any benefit sought remains denied, the claim for entitlement to service connection for hypertension should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


